BRITT, Judge.
The question presented on appeal is whether the language in plaintiffs’ deed that, “This conveyance is made and accepted subject to restrictive and protective covenants recorded in Book 174, Page 256, Orange County Registry” purports to convey the easement created by paragraph 13 of that document. For the reasons stated in the companion case of Mason v. Andersen, supra, we hold that the deed did not purport to convey such easement and that summary judgment was properly entered in favor of defendants Dresser.
The question of the propriety of the denial of summary judgment as to plaintiffs’ second cause of action relating to alleged oral misrepresentations by defendants Dresser is not presented, therefore, we do not pass upon that question.
The order appealed from is
Affirmed.
Judges Vaughn and Arnold concur.